FILE COPY



                                     BILL OF COSTS

          TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                    No. 08-14-00184-CV

                                            O. L.

                                              v.

                     Texas Department of Family and Protective Services

              (No. 2012DCM09529 IN 65TH DISTRICT COURT OF EL PASO COUNTY)


Type of Fee                             Charges        Paid           By
MOTION FEE                                    $10.00   E-PAID         SANDRA C. GARCIA
SUPPLEMENTAL REPORTER'S RECORD                $60.00   UNKNOWN
CLERK'S RECORD                             $2,473.00   UNKNOWN
FILING                                       $195.00   INDIGENT       N/A

        Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

      Court costs in this cause shall be paid as per the Judgment issued by this Court.

            I, DENISE PACHECO, CLERK OF THE EIGHTH COURT OF APPEALS OF
     THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
     correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
     DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
     styled cause, as the same appears of record in this office.

                                           IN TESTIMONY WHEREOF, witness my hand
                                           and the Seal of the COURT OF APPEALS for
                                           the Eighth District of Texas, this 11/20/15.


                                           Denise Pacheco, Clerk